Case 8:20-cv-01270-CEH-SPF Document 40 Filed 03/01/21 Page 1 of 2 PageID 166




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CHRISTOPHER BELL,

      Plaintiff,

v.                                                Case No: 8:20-cv-1270-CEH-SPF

AMERI-PRIDE PEST CONTROL
SERVICES, INC.,

      Defendant.
___________________________________/

                                    ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Sean P. Flynn on February 25, 2021 (Doc. 38). In the Report and

Recommendation, Magistrate Judge Flynn recommends that the Court grant the

parties' Joint Motion for Approval of Settlement and Motion to Dismiss the Case with

Prejudice (Doc. 37).      All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1). On March 1, 2021, the parties filed a Joint Notice of Non-

Objection. See Doc. 39.

      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:
Case 8:20-cv-01270-CEH-SPF Document 40 Filed 03/01/21 Page 2 of 2 PageID 167




     (1)   The Report and Recommendation of the Magistrate Judge (Doc. 38) is

           adopted, confirmed, and approved in all respects and is made a part of

           this Order for all purposes, including appellate review.

     (2)   The parties’ Joint Motion for Approval of Settlement and Motion to

           Dismiss the Case with Prejudice (Doc. 37) is GRANTED.                 The

           Settlement Agreement (Doc. 37 - Ex. 1) is APPROVED, as it constitutes

           a fair and reasonable resolution of a bona fide dispute.

     (3)   This action is DISMISSED, with prejudice.

     (4)   The Clerk is directed to terminate all pending motions and close this file.

     DONE AND ORDERED in Tampa, Florida on March 1, 2021.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                         2
